Title: To Thomas Jefferson from Willis Alston, 8 January 1808
From: Alston, Willis
To: Jefferson, Thomas


                  
                     [on or before 8 Jan. 1808]
                  
                  Willis Alston encloses to the President of the US, a North Carolina paper containing the speeches [on] the N.C. address, Mr Gaston has been puffed by his party as equal in talents to any man in the U.S, Mr J. J. Daniel is a young man this is his first appearance in public life
               